Title: From Tench Tilghman to Timothy Pickering, 3 June 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        
                            Dear Sir
                            Sunday Evening 3 June 1781
                            
                        
                        Duke Lauzun has just arrived here with dispatches which are to be forwarded to Philada but they are too
                            important to be trusted to a common hand. His Excellency wishes you to send one of your department with them. They will be
                            ready by day break if the person calls so soon. I am Dear Sir Yr most obt Servt
                        
                            Tench Tilghman A.D.C.

                        
                    